On Application eor Rehearing.
'The opinion of the court was delivered by
Manning, C. J.
The plaintiff calls our attention to a decision of the Supreme Court of the United States, rendered about the time this cause was taken under advisement, in the case of Casey vs. Galli, where it is said:
“Where a shareholder of a corporation is called upon to respond to a liability, as such, and where a party has contracted with a corporation,' and is sued upon the contract, neither is permitted to deny the existence .or the legal validity of such corporation. * * * Parties must take the consequences of the position they assume. * * * Sound ethics require that the apparent, in its effects and consequences, should bo as if it were real, and the law properly so regards it.”
No one will dispute that this is a sound principle of law, as well as of ethics, in every jurisdiction which has not a prohibitory law of the kind ■and scope of ours. But when the Legislature has declared that corporations unauthorized by law can not appear in a court of justice in their *372corporate name, we understand that courts must say to them, when they do so appear, that they can not bo hoard.
And sound ethics will not be abraded when the parties who thus shelter themselves behind this prohibition can be pursued by the individuals who compose the corporation when suing in their individual names. And that is what the Code permits — not only permits, but prescribes— that courts shall not hear their demand when appearing in any other capacity.
Rehearing refused.